                                         Case 3:17-cv-05517-EMC Document 214 Filed 05/16/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SINCO TECHNOLOGIES PTE LTD.,                       Case No. 17-cv-05517-EMC (JCS)
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING IN PART
                                                 v.                                         MOTION FOR PROTECTIVE ORDER
                                   9

                                  10     SINCO ELECTRONICS (DONGGUAN)                       Re: Dkt. No. 200
                                         CO. LTD., et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          IT IS HEREBY ORDERED that the testimony by Mr. Chee regarding a fifteen (15) year

                                  14   old prior conviction in Singapore is properly designated as confidential under the Protective

                                  15   Order. All other portions of the Motion for Protective Order are DENIED. The Court declines to

                                  16   rule on any question of admissibility as they are reserved for the trial court. The hearing date of

                                  17   June 7, 2019 at 9:30 AM, is VACATED.

                                  18          The parties are hereby ordered to meet and confer regarding all other confidential

                                  19   designations of the Chee transcript in accordance with the Court’s orders.

                                  20          IT IS SO ORDERED.

                                  21   Dated: May 16, 2019

                                  22                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  23                                                    Chief Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
